        Case 2:19-cv-10374-PA-E Document 107 Filed 06/29/20 Page 1 of 3 Page ID #:881



   1    Stephen R. Smerek (State Bar No. 208343)
        email: ssmerek@foley.com
   2    Tiffany Kim Sung (State Bar No. 323077)
        email: tsung@foley.com
   3    FOLEY & LARDNER LLP
        555 South Flower Street, Suite 3300
   4    Los Angeles, CA 90071-2411
        Telephone: 213-972-4500
   5    Facsimile: 213-486-0065
   6    Attorneys for Defendant
        TP LINK USA CORPORATION
   7

   8

   9                                  UNITED STATES DISTRICT COURT
  10                              CENTRAL DISTRICT OF CALIFORNIA
  11                                       WESTERN DIVISION
  12
        THIMES SOLUTIONS INC.,                      Case No: 2:19-cv-10374-PA (Ex)
  13
                        Plaintiffs,                 JOINT STIPULATION FOR
  14                                                TWO-WEEK EXTENSION OF TIME
                   v.                               FOR DEFENDANTS TO FILE
  15                                                MOTION SEEKING FEES UNDER
        TP LINK USA CORPORATION, et al.             CALIFORNIA’S ANTI-SLAPP
  16                                                STATUTE
                        Defendants.
  17                                                Hearing Date:   None
  18                                                SAC FILED:      January 13, 2020
  19
                                                    Courtroom: 9A
  20

  21

  22

  23

  24

  25

  26

  27

  28


4812-1455-2001.1
        Case 2:19-cv-10374-PA-E Document 107 Filed 06/29/20 Page 2 of 3 Page ID #:882



   1               Plaintiff Thimes Solutions LLC, and Defendants TP-Link USA Corporation
   2    (“TP-Link USA”) and Auction Brothers, Inc. (“Amazzia”), by and through their
   3    respective undersigned counsel, and subject to this Court’s approval, stipulate and agree
   4    as follows:
   5               WHEREAS, on June 8, 2020 in ECF 103 the Court afforded Defendants twenty-
   6    eight (28) days, or until July 6, 2020 within which to move for fees under California’s
   7    anti-SLAPP statute;
   8               WHEREAS, the parties have engaged in communications in an effort to resolve the
   9    fees issue without the necessity of further motion practice;
  10               WHEREAS, the parties state the following:
  11               Defendant’s Good Cause Statement
  12               Good cause exists for the requested two-week extension because Defendants need
  13    additional time to attempt to resolve the dispute without resort to further motion practice,
  14    or, if unsuccessful, to prepare and file their motion for fees.
  15               Plaintiff’s Good Cause Statement
  16               Plaintiff acknowledges that the parties have been engaged in discussions in an
  17    effort to resolve the fees issues and stipulates to the requested relief as a courtesy.
  18    Plaintiff takes no position on the good cause statement.
  19               NOW THEREFORE, the Parties, by and through their respective counsel, hereby
  20    STIPULATE AND AGREE as follows:
  21                     Defendants shall have up to and including July 20, 2020 as the time within
  22    which to move for fees under California’s anti-SLAPP statute as permitted by this
  23    Court’s Order of June 8, 2020.
  24
          Dated: June 29, 2020                          /s/ Stephen R. Smerek
  25                                                  Stephen R. Smerek
                                                      FOLEY & LARDNER LLP
  26
                                                      Attorneys for TP LINK USA
  27                                                  CORPORATION
  28

                                                       1
4812-1455-2001.1
        Case 2:19-cv-10374-PA-E Document 107 Filed 06/29/20 Page 3 of 3 Page ID #:883


          Dated: June 29, 2020                            /s/ Mark Schlachet
   1                                                     Mark Schlachet (OSB 0009881)
                                                         [Admitted PHV]
   2                                                     LAW OFFICES OF MARK SCHLACHET
   3                                                     Attorneys for Plaintiff, THIMES
                                                         SOLUTIONS, INC.
   4
          Dated: June 29, 2020                           /s/ Josh A. Waldman
   5                                                     Alton G. Burkhalter
                                                         Josh A. Waldman
   6                                                     BURKHALTER KESSLER CLEMENT &
                                                         GEORGE LLP
   7
                                                         Attorneys for Defendant Auction Brothers,
   8                                                     Inc.
   9

  10                                               ATTESTATION
  11               Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed, and
  12
        on whose behalf the filing is submitted, concur in the filing’s content and have authorized
  13

  14    the filing.
  15      Dated: June 29, 2020                             /s/ Stephen R. Smerek
                                                         Stephen R. Smerek
  16                                                     FOLEY & LARDNER LLP
  17                                                     Attorneys for TP LINK USA
                                                         CORPORATION
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                           2
4812-1455-2001.1
